Citation Nr: 1724931	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-21 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for hypothyroidism.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1993 to November 2006. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for hypothyroidism, assigning an initial 10 percent disability rating for the disorder.  The appeal arises from the Veteran's disagreement with the initial disability rating assigned.  The RO in Huntington, West Virginia, subsequently performed development.

The September 2010 rating decision from which this appeal arises also denied separate claims for service connection for psoriasis and dermatitis.  In an October 2010 Notice of Disagreement (NOD), the Veteran specifically recorded her disagreement with the denial of service connection for psoriasis and stated that she did "not plan to appeal" the denial of service connection for dermatitis.  In a February 2013 Statement of the Case (SOC), the Huntington RO readjudicated the issue of service connection for dermatitis rather than the issue of service connection for psoriasis.  The Veteran did not take any further action to appeal the claim for service connection for dermatitis. 

In April 2015, the Board remanded the issue of service connection for psoriasis for the issuance of an SOC, see 38 C.F.R. § 19.9(c), and the issue of increased rating for hypothyroidism to obtain additional treatment records and schedule the Veteran for a VA examination.  In March 2016, the Veteran underwent a VA examination to assess the severity of her hypothyroidism.  In January and March 2016, and March 2017, the RO obtained and associated outstanding treatment records with the claims file.  In March 2017, the RO issued a supplemental SOC continuing to deny the claim for a higher initial rating for hypothyroidism.  In March 2017, the RO also issued an SOC adjudicating the Veteran's psoriasis claim.  The Veteran did not appeal the decision and the claim for service connection for psoriasis is not before the Board.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 


FINDING OF FACT

Symptoms of the Veteran's hypothyroidism did not more nearly approximate fatigability, constipation, and mental sluggishness, or muscular weakness, cold intolerance, or cardiovascular involvement.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for hypothyroidism has not been met or approximated throughout the period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.21, 4.119, Diagnostic Code (DC) 7903 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA's duty to notify was satisfied by letter on May 24, 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of her claim.  This duty includes assisting her in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The claims file contains the Veteran's STRs, as well as post-service reports of VA and private treatments.  The Veteran also underwent a VA examination in March 2016.  Moreover, the Veteran's statements in support of the claim are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

II. Initial Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The Board notes that in analyzing this claim, the Secretary, and therefore the Board, has an obligation to provide the Veteran with the "benefit of the doubt" on questions material to this decisions, for which there is an approximate balance of positive and negative evidence.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran has been assigned a 10 percent disability rating for her hypothyroidism from April 30, 2010, under 38 C.F.R. § 4.119, DC 7903.

Under the rating criteria, a 10 percent evaluation is assigned where there is fatigability or the required use of continuous medication for control of symptoms.  A 30 percent evaluation is warranted for fatigability, constipation, and mental sluggishness.  A 60 percent evaluation is warranted for muscular weakness, mental disturbance, and weight gain.  The maximum, 100 percent disability rating, is warranted for hypothyroidism with cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance (dementia, slowing of thought, depression), bradycardia (less than 60 beats per minute), and sleepiness.  Id. 

The Board notes that the United States Court of Appeals for Veterans Claims ("Court") has addressed the specific application of the rating criteria for DC 7903.  In this regard, the Court has said that all of the symptoms listed for a particular disability rating were not required to be demonstrated in order to establish entitlement to a higher disability rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009).  Unlike other portions of the Rating Schedule, DC 7903 is not successive.  Id. at 155; cf. Camacho v. Nicholson, 21 Vet. App. 360 (2007) (pertaining to the successive rating criteria under Diagnostic Code 7913 for diabetes mellitus).  Therefore, a claimant could potentially establish all of the criteria required for a 30 percent or 60 percent rating without establishing any of the criteria for a lesser disability rating.  Tatum, 23 Vet. App. at 156.

In these instances, the Court noted that symptoms that meet some of the rating criteria should be considered in light of 38 C.F.R. § 4.7 (Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned).  Therefore, the Board must determine whether a particular rating is more nearly approximated than the lower rating in accordance with 38 C.F.R. § 4.7.

The Court also went on to acknowledge the difficulty in assessing the subjective reporting of symptoms by a claimant.  In particular, the Veteran in Tatum contended that she suffered from constipation.  23 Vet. App. at 156.  The Court recognized that the "[...] credibility of a person's assertion of such a personal affliction is a key consideration with regard to a finding that the person does or does not suffer from such affliction."  Id.  The Court directed that the Board must discuss such contentions and the credibility of the claimant.

In this regard, the United States Court of Appeals for the Federal Circuit ("Federal Circuit") has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Although the Veteran is competent in certain situations to identify a simple condition such as fatigue or constipation, she is not competent to provide evidence as to more complex medical questions.  Id.; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno v. Brown, 6 Vet. App. 465, 469.

The Veteran contends that her symptoms more closely approximate a disability rating of 30 percent, with symptoms of fatigability, constipation, and mental sluggishness. 

August 2009 private treatment records are negative for fever and chills, chest pain or palpations, constipation, dizziness, and tingling.  October 2009 records reflect no anorexia, chills, fatigue, fevers, malaise, sweats, or weight loss.  The Veteran denied constipation, chest pains, palpitations, syncope, dyspnea on exertion, orthopnea, peripheral edema, muscle weakness, and neurological weakness.  She reported mild anxiety, but denied depression, hallucinations, memory loss, mental disturbance, paranoia, and suicidal ideation.  She weighed 155 pounds.

March 2010 VA treatment records document no fatigue, fever, recent weight loss or gain, palpations, dizziness, syncope, constipation, muscle weakness or numbness, anxiety, sleep disturbance, suicidal or homicidal ideation, or auditory or visual hallucinations.  The physician noted that the Veteran was currently on medication, and her hypothyroidism was controlled.  She weighed 164 pounds.  In November 2011, the Veteran reported positive weight/appetite changes up, but denied experiencing fevers, chills, fatigue, constipation, palpations, dizziness, anxiety or depression, or difficulty eating.  She weighed 177 pounds.  

In April 2013, the Veteran reported positive weight/appetite changes, depression, and edema in the right foot, but again denied experiencing fatigue, fever, chills, constipation, chest pain or palpation, shortness of breath, or dizziness.  She weighed 169 pounds.  

In August 2015, the Veteran denied constipation or any changes in her bowel movements, light-headedness or syncope, but reported fatigue despite adequate rest and palpitations described as her heart beating strangely but not fast.  She was alert and oriented, and did not exhibit any focal deficits.  The physician noted that her heart rate and rhythm was regular without any murmurs, rubs, or gallops.  She weighed 188 pounds.  In September 2015, the Veteran denied weight or appetite changes, chest pain or palpations, irregular heartbeat, bowel changes, constipation, dizzy spells, weakness, paralysis, memory loss or personality change, excessive thirst, being too hot or too cold, anxiety, depression, suicidal or homicidal thoughts, and joint pain or stiffness.  She weighed 175 pounds.  In October 2015, she denied fatigue, fever, weight changes, dyspnea, palpations, shortness of breath, and abdominal pain.  She weighed 175 pounds, and her thyroid was stable.  

In February 2016, the Veteran denied fever or chills, fatigue, weight or appetite changes, constipation, joint pain or stiffness, and depression or anxiety.  She was alert, oriented to time and place, well developed, and well nourished; she weighed 175 pounds.  

A March 2016 VA examination report reflects that the Veteran continued to take medication for her thyroid but that she had no current findings, signs, or symptoms related to her hypothyroid condition.

February 2017 VA treatment records indicate no chest pain, shortness of breath, heart palpations, constipation, muscle weakness or pain, or dizziness.  The Veteran appeared well-nourished and cooperative, and there was no focal neurological abnormalities.  She weighed 183.5 pounds.

Upon review of the evidence of record, the Board finds that an initial rating in excess of 10 percent for hypothyroidism is not warranted.  The Board notes that the Veteran has experienced a 28.5-pound weight gain in eight years, from 155 pounds in October 2009 to 183.5 pounds in February 2017.  Further, in August 2015, she endorsed fatigue despite adequate rest, and palpitations described as her heart beating strangely but not fast.  Nevertheless, the August 2015 physician noted that, on examination, her heart rate and rhythm were regular without any murmurs, rubs, or gallops.  Significantly, other than this one instance, the Veteran has continuously and consistently denied experiencing any fatigue, constipation, mental sluggishness, muscular weakness, cold intolerance, or cardiovascular involvement.  The March 2016 VA examiner specifically noted that the Veteran continued to take medication for her hypothyroidism, but that she did not exhibit any signs or symptoms related to the condition.

Although the Veteran has been diagnosed with adjustment disorder with depressed mood, the Veteran's psychiatric disability is currently in remission and there is no evidence linking the symptoms of this depression to the Veteran's hypothyroidism.  A March 2016 VA examination report indicates that the Veteran's psychiatric disability was currently in remission, and that while she experienced some anxiety and worry in October 2015 after she was diagnosed with colon cancer, her doctor noted that she was dealing well with the stress. 

Based upon a review of the relevant medical record, the Board finds the preponderance of the evidence weighs against an award of a 30 percent disability rating.  Given the Veteran's consistent denial of experiencing any fatigue, constipation, mental sluggishness, muscular weakness, cold intolerance, or cardiovascular involvement, with one exception when she noted fatigue and a strange heartbeat, it cannot be said that the symptoms have more nearly approximated the criteria for a rating higher than 10 percent under DC 7903.  In reaching this conclusion, the Board notes that the Veteran experienced a 28.5-pound weight gain, and weight gain is a symptom included in the criteria for a 60 percent rating.  Given, however, that the vast majority of symptoms listed in the criteria for higher ratings were not present, an initial rating higher than 10 percent is not warranted.

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point during the appeal period has the Veteran's hypothyroidism been shown to present so exceptional or so unusual a picture as to render the applicable criteria inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

In this case, the Board finds that schedular criteria are adequate to rate the Veteran's hypothyroidism at all pertinent points.  As discussed above, the Veteran currently takes medication for her hypothyroidism, but she does not exhibit any other signs or symptoms related to the disorder.  The Veteran has not contended, and the evidence does not reflect, that she has experienced symptoms outside of those listed in the criteria.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (the Board is not obligated to analyze whether remand for referral for extraschedular consideration is warranted if "§ 3.321(b)(1) [is] neither specifically sought by [the claimant] nor reasonably raised by the facts found by the Board"(quoting Dingess v. Nicholson, 19 Vet.App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007)).

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

As the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, referral of the claim for extra-schedular consideration is not required.

For the reasons discussed above, the preponderance of the evidence is against an initial rating in excess of 10 percent for the Veteran's hypothyroidism. Therefore, the benefit of the doubt doctrine is not for application and the claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial rating in excess of 10 percent for hypothyroidism is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


